                                    EXHIBIT LIST

             Style: USA v. Christopher Myers & Steven Korte
                  Case No. 4:18CR975-CDP/JMB (3) (5)
                      Evidentiary Hearing 9.8.20
 ’s     Δ’s      Witness   ID       Obj.   Sust./   Description                              Date
Exh.    Exh                Date            O/R                                               Admit


        15                 9/8/20                   Affidavit of Sarah Klingbeil             9/8/20


        1                  9/8/20                   Video on flash drive                     9/8/20


        4 - 12             9/8/20                   Police officers’ log ins and outs        9/8/20


1                10        9/8/20                   Darren Boehlje notes                     9/8/20


2                10        9/8/20                   Copy of Grand Jury Subpoena              9/8/20


3                10        9/8/20                   Aug. 8th 2018 Interview notes            9/8/20


4                10        9/8/20                   302 in connection with Interview         9/8/20


5                10        9/8/20                   Notes from interview                     9/8/20


6                10        9/8/20                   302 in connection with Gov Exhibit 5     9/8/20




   EXHIBITS RETURNED TO COUNSEL           ☐ EXHIBITS RETAINED BY COURT
π = plaintiff Δ = defendant ID = first date exhibit is used W# = first witness to
                                 ID exhibit

    1. OBJ = Objection write “ Obj” in red      ADMITTED = use ✔ and date                  Page
                                       1       of   1
